Citation Nr: 1036092	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-12 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a psychiatric disorder, 
to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from September 1977 to March 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2004 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Winston-Salem, North 
Carolina.

The record reflects that the Veteran was scheduled for a hearing 
before a Veterans Law Judge at the Central Office in Washington 
D.C. in August 2010, but that he failed to report for the 
hearing.


FINDINGS OF FACT

1.  The Veteran is not currently shown to have a back disorder 
attributable to his period of active service.

2.  The Veteran is not currently shown to have a bilateral knee 
disorder attributable to his period of active service.

3.  A psychiatric disorder was neither shown in-service, nor was 
a psychosis compensably disabling within one year of the 
Veteran's separation from active duty, and the objective medical 
evidence fails to establish a nexus or link between a psychiatric 
disorder and his period of active service.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2009).

 2.  A bilateral knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303.

3.  A psychiatric disorder, to include depression, was not 
incurred in, or aggravated by, active service, and a psychosis 
may not be presumed to have been so incurred. 38 U.S.C.A. §§ 
1131, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
January 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant and what part 
VA will attempt to obtain.  The RO provided notice of how 
disability ratings and effective dates are determined in July 
2006.  While the appellant did not receive full notice prior to 
the initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claims were readjudicated in 
November 2008.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence need to substantiate the 
claims.  Solicitation of a medical opinion is not necessary in 
connection with the claims for service connection for back and 
knee disorders, or for depression.  First, there is no competent 
evidence of a current back or knee disorder.  See 38 C.F.R. § 
3.159(c)(4)(A).  Second, there is also no competent evidence 
indicating that either a back disorder, knee disorder, or 
depression may be associated with an established event, injury, 
or disease in service.  See 38 C.F.R. § 3.159(c)(4)(C); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While the 
appellant is competent to state that he has back or knee pain, 
and that he feels depressed, the Board finds that any lay opinion 
he may offer concerning the etiology of any underlying back, knee 
and psychiatric disorder is not competent evidence.  Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by the Board 
reaching a decision on the claims at this time.

Factual Background

The Veteran contends that service connection for back and knee 
disorders, and for depression is warranted.  He asserts that the 
claimed disabilities are a result of injuries from a jeep injury 
while he was stationed in Germany in 1978.

The Veteran's service treatment records reflect complaints 
pertaining to his back and knees.  In April 1978, the Veteran 
reported falling in the field and hurting his left knee.  The 
diagnosis was chondromalacia of the left patella.  

In August 1978, the Veteran complained of back pain when lying 
down.  Examination revealed full range of back motion with some 
lumbosacral tenderness.  The impression was muscle spasm.  In a 
subsequent August 1978 treatment record, the Veteran complained 
of back pain over the prior month after suffering from a seizure.  
He was referred for further evaluation.  No pertinent diagnosis 
was made.

In November 1978, the Veteran was reported to have been in a jeep 
accident.  He suffered abrasions to both knees.  It was also 
noted that he incurred a soft tissue injury of the right patella.  

In January 1979, the appellant was seen for a Chapter 14 
(misconduct) discharge examination.  He reported a history of 
depression, and recurrent back pain.  Physical examination 
revealed the appellant to have a normal spine, normal lower 
extremities, and he was clinically evaluated as psychiatrically 
normal.  No pertinent diagnosis was offered.

In February 1979, he complained of upper back pain over the prior 
three days after lifting a cabinet.  Examination revealed no sign 
of abnormalities, with full range of motion.  The assessment was 
a muscle pull.  On report of medical history completed at 
separation, the Veteran indicated that he suffered from recurrent 
back pain and depression or excessive worry.  The examiner noted 
that the Veteran suffered from recurrent lumbosacral back pain 
and that he was usually treated with muscle relaxants.  The 
discharge examination was negative for any findings or diagnoses 
of a back, knee or psychiatric disorder.  

In a July 2003 VA outpatient treatment report reflected a 
negative major depressive disorder screen.  The Veteran refused 
consultation to mental health for further evaluation.

In a January 2004 VA outpatient treatment report, the Veteran 
reported that he has a history of chronic back pain which began 
in the military after being involved in a motor vehicle accident.  
A physical examination of back motion was not conducted, however, 
neurological study showed a narrow based but normal gait.  The 
assessment was chronic low back pain.     

Private treatment reports dated in 1999 reflect diagnoses of 
depressive disorder.  More currently, in September 2003, the 
assessment was marked depression.  It was noted that the Veteran 
was very frustrated with impotence and that he had family and 
marital problems.  The private medical records do not show any 
link between service and any current spine, knee, and/or 
psychiatric disorder.

Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. 
§ 1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, including 
a psychosis, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 C.F.R. §§3.307(a), 3.309(a).

Back Disorder

Although the service treatment records show that the Veteran was 
involved in a jeep accident, the records do not reflect any back 
complaints or clinical findings that might be attributable to 
such an accident.  Moreover, while the service treatment records 
do show some complaints of low back pain, the record does not 
show that any in-service complaints represented the onset a 
current chronic low back disorder.  In fact, there is no 
contemporaneous evidence showing that the Veteran has a current 
back disability.   While a January 2004 treatment session 
included an assessment of chronic low back pain, symptoms such as 
pain alone, without a finding of an underlying disorder, cannot 
be service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  Simply put, there is no competent medical 
evidence that the Veteran currently has a back disorder.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current disability.  
In the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, even assuming that the appellant has a current 
back disability, there is no competent evidence linking such a 
disorder to service.  Therefore, entitlement to service 
connection for a back disorder is denied.

Bilateral Knees

As noted above, the evidence establishes that the Veteran was 
involved in a jeep accident during service.  The evidence also 
shows that the Veteran sustained abrasions to both knees as well 
as soft tissue injury of the right patella.  Post-service medical 
evidence, however, fails to show any evidence of any current knee 
disorder.  Moreover, even assuming that the appellant has such a 
disability, there is no competent evidence relating a current 
knee disorder to service.  Without comp Accordingly, service 
connection must also be denied.

Psychiatric Disorder

The evidence shows a current diagnosis of marked depression.  
There is, however, no competent evidence that a current 
psychiatric disorder was manifested in-service, and there is no 
competent evidence linking a current psychiatric disorder to 
service.   Although the Veteran reported complaints of depression 
in January 1979, a psychiatric disorder was not found.  Indeed, 
the appellant was clinically evaluated as psychiatrically normal.  
There is no competent evidence that a psychosis was compensably 
disabling within a year of discharge from active service.  
Finally, there is no competent evidence linking a current 
psychiatric disorder, to include depression,  to service.

The earliest available medical record showing psychiatric 
treatment is found in medical treatment records in 1999. The fact 
that more than 20 years elapsed between service and his first 
post-service psychiatric treatment weighs against the Veteran's 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis of a 
service connection claim.)

Although the Veteran has received postservice treatment for 
depression, the records do not reveal any competent medical 
opinion linking any current psychiatric disorder to active duty 
service.  Accordingly, entitlement to service connection for a 
psychiatric disorder on both direct and presumptive bases is not 
warranted.

The Board acknowledges that the Veteran contends that a current 
psychiatric disorder is related to his active service.  
Specifically, he reports that he suffers from depression due to 
his in-service jeep accident.  As a lay person, however, the 
appellant is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998), Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998).




Conclusion

The claims of entitlement to service connection for a back 
disorder, bilateral knee disorder and a psychiatric disorder, to 
include depression must be denied.  

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a bilateral knee disorder 
is denied.

Entitlement to service connection for a psychiatric disorder, to 
include depression, is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


